Citation Nr: 1820175	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from April 1986 to April 1990 and February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2017, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

It is noted that the issue certified to the Board by the RO was characterized as entitlement to service connection for PTSD.  In light of the evidence of record and the Veteran's contentions, the Board has recharacterized the issue on appeal more broadly to ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

The Veteran testified that he was robbed at knife-point while stationed in San Juan, Puerto Rico in 1988.  See the August 2017 Board hearing transcript, pgs. 3-4.  Although this incident is not documented in the Veteran's service records, the Veteran is nevertheless competent to testify concerning this in-service stressor for the purposes of this Remand.

Post-service treatment records dated in December 2010 document a longstanding history of depressive symptoms.  A diagnosis of depressive disorder, not otherwise specified (NOS), was indicated in August 2010 and VA treatment records dated in April 2013 documented diagnoses of alcohol dependence and substance-induced mood disorder with depressive features.

The Veteran was afforded a VA psychological examination in June 2013 at which time the examiner indicated that the Veteran's psychiatric symptoms do not meet the diagnostic criteria for PTSD.  Instead, the examiner diagnosed the Veteran with polysubstance dependence and substance-induced anxiety disorder.  The examiner reported that these diagnoses were not related to the Veteran's military service.  The examiner's rationale was limited to the following, "Veteran reported that he started abusing substances prior to joining the service; 'I've done it all . . . [hundreds and hundreds of] hits of acid, marijuana, and lots of cocaine like it was going out of style."

Notably, the Veteran has asserted that he was sexually assaulted as a child.  See, e.g., the VA examination report dated June 2013.  He has accordingly been diagnosed with PTSD due to childhood sexual trauma.  See the VA treatment records dated June 2013.  Moreover, the Veteran's VA treatment records document recent diagnoses of bipolar I disorder and anxiety disorder.  See the VA treatment records dated January 2014, February 2014, and September 2014.

Critically, the June 2013 VA examiner failed to address the psychological impact, if any, of the Veteran's childhood sexual trauma, to include whether there is clear and unmistakable evidence that the Veteran suffered from a diagnosed psychiatric disorder that pre-existed his military service and, if so, whether there is clear and unmistakable evidence that said diagnosed disorder was not aggravated beyond its natural progression by the Veteran's military service.  Moreover, as the Veteran is now diagnosed with bipolar I disorder and anxiety disorder, the examiner should address whether these diagnoses were caused or aggravated by the Veteran's military service.

Thus, the claim presents certain medical questions, which cannot be answered by the Board.  Upon remand, an addendum opinion should be sought to address the outstanding questions pertaining to the pending psychiatric disorder claim.

On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Refer the VA claims file to a medical professional with appropriate expertise to provide an opinion as to the claimed acquired psychiatric disability.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  The examiner should then provide an opinion as to the following:

(a) Is there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's current psychiatric disorder, to include bipolar I disorder, anxiety disorder, and PTSD due to childhood trauma, existed prior to his active military service?

(b) If the answer to question (a) is yes, the examiner should then opine as to whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) during service, or whether it is clear and unmistakable that any increase was due to the natural progress of the disability.

(c) If the answer to question (a) is no, is it at least as likely as not (i.e., at least a 50 percent probability) that the current psychiatric disorder, to include bipolar I disorder and anxiety disorder, had its onset during military service or is causally related to such service?

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

Should the examiner decide that a psychological examination of the Veteran is required to address these questions, one should be scheduled.

3. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

